DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 15 are objected to because of the following informalities: “the semiconductor chip” in claim 2 and “a polymer layer” in claim 15 should be changed to, as a suggestion, -- the transducer chip -- and -- the polymer layer --, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “when the microdroplet enters the detection region, the transducer chip is configured to detect one or more signals generated by analytes in the microdroplet, or actuate the analytes therein” would render the claim indefinite since it is unclear if the conditional functional limitation is part of the claimed invention or not (i.g., the conditional statement: When [condition = TRUE: “the microdroplet enters the detection region”] then “the transducer chip is configured to detect one or more signals generated by analytes in the microdroplet, or actuate the analytes therein”).  Accordingly, the limitation above would render the claim indefinite unless both (condition = TRUE) and (condition = FALSE: when the microdroplet does not enter the detection region) are covered by the claim. Cf. In re Johnston, 435 F.3d. 1381, 1384 (Fed. Cir. 2006) (“[O]ptional elements do not narrow the claim because they can always be omitted.”).  Based on such interpretation, the Examiner is not required to find the disclosure of a conditional step of {  } in the prior art.  See Ex Parte Gary M. Katz, 2011 WL 514314, *4 (BPAI 2011).  Claims 2-13, which depend from claim 1, are rejected by virtue of their dependency.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, and 17-18 of U.S. Patent No. 10,724,981 B2 (hereinafter “Patent 981”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variant of the noted claim of Patent 981.
Regarding Claim 1, Patent 981 teaches an integrated microfluidic chip system having at least one storage region, one channel region, and a detection region, wherein the storage region is for placing a sample or a reagent, the channel region is located between the storage region and the detection region, and the integrated microfluidic chip system comprises: a first component comprising a first substrate, a first electrode layer, and a first dielectric layer having a first opening, wherein the first electrode layer is located between the first substrate and the first dielectric layer, the first electrode layer comprises a plurality of electrodes, and the first dielectric layer covers a sidewall of at least one of the electrodes and is disposed between the electrodes; a second component disposed opposite to the first component and comprising a second substrate, a second electrode layer, and a second dielectric layer, wherein the second electrode layer is located between the second substrate and the second dielectric layer; a channel layer located between the first component and the second component such that the sample or the reagent in the storage region enters the detection region via the channel region; and a transducer chip (a semiconductor chip for detecting or treating a microdroplet) located in the detection region and disposed at one side of on the first substrate, wherein when the microdroplet enters the detection region, the transducer chip is configured to detect one or more signals generated by analytes in the microdroplet, or actuate the analytes therein (See Patent 981, claim 17).
	It is noted that the limitation of claim 1 "when the microdroplet enters the detection region, the transducer chip is configured to detect one or more signals generated by analytes in the microdroplet, or actuate the analytes therein” is considered as a conditional statement as discussed above (for example, condition = FALSE: when the microdroplet does not enter the detection region) under 35 U.S.C. 112(b). 
Furthermore, claim 17 of Patent 981 additionally teaches a third dielectric layer (Patent 981, claim 17).  Therefore, claim 17 of Patent 981 has a narrower scope of claim compared to claim 1 of the instant application [underlying for clarity].
Regarding Claim 2, Patent 981 teaches further comprising a waste liquid region, wherein the waste liquid region is adjacent to the detection region for collecting the sample or the reagent from a detection of the semiconductor chip (Patent 981, claim 17). 
Regarding Claim 3, Patent 981 teaches further comprising a buffer region, wherein the buffer region is located between the storage region and the channel region for mixing the sample and the reagent (Patent 981, claim 18).
Regarding Claim 14, Patent 981 teaches a manufacturing method of a microfluidic chip comprising steps of: providing a first component, wherein the first component comprises a first substrate, a first electrode layer, and a first dielectric layer, and the first electrode layer is located between the first substrate and the first dielectric layer, wherein the first electrode layer comprises a plurality of electrodes, and the first dielectric layer covers a sidewall of at least one of the electrodes and is disposed between the electrodes; providing a second component, wherein the second component comprises a second substrate, a second electrode layer, and a second dielectric layer, and the second electrode layer is located between the second substrate and the second dielectric layer; disposing the first component and the second component opposite to each other and forming a channel layer between the first component and the second component; and disposing a transducer chip (a semiconductor chip for detecting a microdroplet) at one side of on the first substrate, wherein the step of providing the first component and disposing the semiconductor chip comprises: providing a polymer layer to secure the transducer chip; forming a signal conduction layer on the transducer chip; and forming the first dielectric layer on the first electrode layer and the signal conduction layer, wherein a detection region is formed on top of the transducer chip (See Patent 981, claim 11).
Furthermore, claim 11 of Patent 981 additionally teaches the first dielectric layer having a first opening (Patent 981, claim 11).  Therefore, claim 11 of Patent 981 has a narrower scope of claim compared to claim 14 of the instant application [underlying for clarity].
Regarding Claim 15, Patent 981 teaches wherein the step of providing a polymer layer to secure the transducer chip includes a step of surrounding the transducer chip by the polymer layer (Patent 981, claim 13).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0178568 A1; hereinafter “Cheng”).
Regarding Claim 14, referring to at least Figs. 2A-2B and related text, Cheng teaches a manufacturing method of a microfluidic chip comprising steps of: providing a first component (at least 102 and 203), wherein the first component comprises a first substrate (a combination of 102 and 204), a first electrode layer (M4), and a first dielectric layer (212), and the first electrode layer is located between the first substrate and the first dielectric layer (fig. 2A and paragraphs 19-23), wherein the first electrode layer comprises a plurality of electrodes (M4 comprising at least 208a, 208b, and 210), and the first dielectric layer covers a sidewall of at least one of the electrodes (212 covers a sidewall of a portion of M4 at 214v) and is disposed between the electrodes (fig. 2A); providing a second component (at least 220, ), wherein the second component comprises a second substrate (220), a second electrode layer (228), and a second dielectric layer (218), and the second electrode layer is located between the second substrate and the second dielectric layer (fig. 2A and paragraphs 25-28); disposing the first component and the second component opposite to each other and forming a channel layer (218a) between the first component and the second component (fig. 2A and paragraph 26); and disposing a transducer chip at one side of on the first substrate (202 at a frontside of on 102), wherein the step of providing the first component and disposing the semiconductor chip comprises: providing a dielectric layer (204) to secure the transducer chip (paragraph 21); forming a signal conduction layer (CO-M3) on the transducer chip; and forming the first dielectric layer (212) on the first electrode layer and the signal conduction layer, wherein a detection region (a region having 214h) is formed on top of the transducer chip (fig. 2A and paragraph 21-23).
While Cheng does not explicitly disclose that the dielectric layer (the first ILD material 204 comprising one of more different ILD layers) are formed of polymer, it would have been obvious to one of ordinary skill in the art to utilize readily available dielectric material, including the claimed polymer material such as, for example, HSQ, MSQ, etc., as the common material choice for the ILD material in order to obtain the predictable dielectric property.  
Regarding Claim 15, Cheng teaches wherein the step of providing a polymer layer to secure the transducer chip includes a step of surrounding the transducer chip by the polymer layer (fig. 2A, 204 surrounding 202).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829